             Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 1 of 24



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND
                                        (SOUTHERN DIVISION)

JOAN MASAITIS, et al.,                    )
                                          )
            Plaintiffs,                   )
                                          )
             v.                           )                                Civil Case No.: GLS-18-3388
                                          )
MARRIOTT INTERNATIONAL, INC.,             )
                                          )
            Defendant.                    )
__________________________________________)

                                           MEMORANDUM OPINION

           Presently pending before this Court is a “Motion to Dismiss” (“the Motion”) filed by

Defendant Marriott International Inc. (“Marriott” or “Defendant”). Following a hearing and

limited discovery, this Motion has now been fully briefed. (ECF Nos. 45, 48, 51, 53, 54, 63, 66,

67, 68) 1. The Court has reviewed all of the submissions and the relevant case law, and finds that

no further hearing is necessary. See D. Md. Local R. 105.6. For the reasons set forth herein,

Defendant’s Motion to Dismiss is GRANTED, as set forth herein.

I.         BACKGROUND

           A. The Complaint

           On or about April 8, 2018, Plaintiffs Joan and Edward Masaitis (“the Masaitises” or

“Plaintiffs”) were guests at a property called the J.W. Marriott Guanacaste Resort located in

Guanacaste, Costa Rica (the “Resort”). (ECF Nos. 1-2, ¶ ¶ 6, 12). While at the Resort, Mrs.

Masaitis slipped and fell on the pool deck. (Id. at ¶ 12). In falling, Mrs. Masaitis sustained personal

injuries including a fractured femur requiring surgery or a hip fracture necessitating substantive

medical treatment in this United States. Compare ECF No. 1-2, ¶ 13, with ECF No. 48-2 (Affidavit


1
    As articulated in Section II.C., part of the motion is treated as a motion for summary judgment.

                                                            1
         Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 2 of 24



of Joan M. Masaitis).

       Plaintiffs’ Complaint alleges that Marriott owed certain duties to Mrs. Masaitis, which it

breached. Specifically, Plaintiffs allege that Defendant breached its duties to safely maintain the

Resort’s premises and/or to warn her of dangerous conditions by failing to: “install warning signs

around the pool; implement a standard cleaning schedule for the floors; establish uniform standards

for the maintenance or hazard identifications of its resorts consistent with best practices of similar

resorts; and failing to inspect and maintain area (sic) where plaintiff fell, the exercise of which

would have revealed a hazardous condition.” (ECF No. 1-2, ¶¶ 14-16). According to Plaintiffs,

allowing these defective conditions to be created or remain was “extremely dangerous.” (Id., at ¶

17). Count I of the Complaint alleges a direct liability theory of negligence. Counts II and III

allege a vicarious liability theory of negligence, with Defendant as a principal or apparent principal

to the “Resort,” its agent), and Count IV alleges a vicarious liability theory for the negligence of

Marriott and its “co-venturer,” the Resort. (Id., at ¶¶ 14-42).

       Mrs. Masaitis seeks damages for medical expenses, permanent injury, lost wages, pain and

suffering, and loss of enjoyment of life. Mr. Masaitis seeks loss of consortium damages. Id.

       B. Procedural History

       Initially, on or about September 11, 2018, Plaintiffs filed a Complaint in state court in their

home state, namely, in the 17th Judicial Circuit located in Broward County, Florida against

Marriott International, Inc. (ECF No. 1-2). On October 12, 2018, Marriott, which is incorporated

under Delaware law and maintains its headquarters in Bethesda, Maryland, removed the case from

state court to the U.S. District Court for the Southern District of Florida based on diversity

jurisdiction. (ECF Nos. 1; 5, ¶ 3; 45-1, p. 2). Marriott then moved to dismiss the Complaint “for

lack of personal jurisdiction and . . . under the doctrine of forum non conveniens.” (ECF No. 8, p.



                                                  2
            Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 3 of 24



1). Shortly thereafter, Plaintiffs filed an “Unopposed Motion to Transfer Venue,” conceding that

the U.S. District Court for the Southern District of Florida lacked the requisite personal jurisdiction

over Marriott. (ECF No. 9, ¶ 4). Both parties requested that the case be transferred to Maryland,

where Marriott maintains its principal place of business. (ECF No. 9, ¶ 4). 2

        On November 19, 2018, Marriott filed a notice of intent to file a motion to dismiss,

predicated upon the doctrine of forum non conveniens, arguing that Costa Rica is the adequate and

alternative forum to litigate the underlying dispute, and also that Plaintiffs failed to join an

indispensable party. (ECF No. 18). A case management conference was held whereby the parties

agreed to pursue mediation with a United States Magistrate Judge and that case was stayed pending

the outcome. (ECF Nos. 27, 38). The scheduled mediation was cancelled for reasons that remain

unknown to this Court. (ECF Nos. 27, 39). It was between this period of time that the case was

reassigned, with the parties’ consent, to this judge. (ECF No. 31). This Court conducted a status

conference with the parties and the parties were directed to meet and confer regarding pre-motion

discovery on the issue of forum non conveniens prior to Marriott filing its motion. (ECF No. 42).

Thereafter, Marriott filed its “Motion to Dismiss,” (“Motion”), asserting Fed. R. Civ. P. 12(b)(6),

12(b)(7), and forum non conveniens as its bases for dismissal. Plaintiffs’ opposed the Motion,

Marriott filed a Reply, which was followed by Plaintiffs motion for leave to file surreply and to

conduct limited discovery. Marriott opposed the surreply motion, and Plaintiffs filed a reply to

that opposition. (ECF Nos. 48, 51, 53, 54, 55). In its pleadings, the Defendant has consistently

maintained that it is neither the owner nor the operator of the Resort, and that it is the franchisor

of the hotel brand used by the Resort’s operator to “conduct its business.” (ECF No. 45-1, p. 18).



        2
           Defendant Marriott’s motion to dismiss for lack of jurisdiction and forum non conveniens was denied as
moot by the Honorable William P. Dimitrouleas, and the court subsequently granted the unopposed motion to
transfer the case to this Court. (ECF No. 10).

                                                        3
         Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 4 of 24



       On September 5, 2019, this Court subsequently conducted a motions hearing. (ECF No.

59). At the conclusion of the hearing, the Court held in abeyance its decision regarding the Motion

to Dismiss, and granted Plaintiffs’ motion to file a surreply and to conduct limited discovery. The

Court permitted the parties to engage in limited discovery: (1) on the nature of Marriott

International’s relationship with the non-parties: Resort Owner, Hacienda Pinilla – Grupo Real

Trust, and Resort Operator, Hotel Real de Pinilla, S.A.; and (2) related to public and private interest

factors (forum non conveniens) as they pertain to Dennis Jaen, Sergio Flores, Diany Vidaurre,

Tomas Arias, and Dr. Jeffry Jimenez. (ECF No. 60).

       The parties timely completed some of the limited discovery contemplated by the Order.

Thereafter, Plaintiffs filed a "Sur-reply and Additional Briefing in Opposition to Defendant’s

Motion to Dismiss,” to which Defendant filed a “Supplemental Memorandum in Support of

Motion to Dismiss.” (ECF Nos. 63, 66). In July 2020, Plaintiffs filed a “Notice of Filing

Supplemental Authority,” to which Defendant filed a response. (ECF Nos. 67, 68).

       C. Materials Submitted

               1. Declarations and Affidavit

       Seven declarations and one affidavit were submitted in connection with the Motion.

       Defendant included five declarations in support of the Motion:

               •   The declaration of Bancroft Gordon, Corporate Secretary for Marriott,

                   International, Inc. His declaration generally describes the relationship between

                   Marriott and the Resort’s Owner, Hacienda Pinilla – Grupo Real Trust, and

                   between Marriott and the Resort’s Operator, Hotel Real de Pinilla, S.A. (ECF

                   No. 45-2).

               •   Declarations of Manuel Antonio Gonzalez, a Costa Rican lawyer, acting as a


                                                  4
          Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 5 of 24



                  legal expert. In his declarations, he opines on the Costa Rican legal system and

                  the availability and adequacy of Costa Rican as a forum in the case of McLane

                  v. Marriott, Int’l, Inc., a case in Federal District Court in Florida where those

                  Plaintiffs conceded Costa Rica was a legally adequate forum); (ECF Nos. 45-

                  2 through 45-4).

              •   Declaration of Dennis Jaen, the Supervisor of Loss Prevention at the Resort.

                  In his declaration, he stated that he was employed and supervised by the

                  Operator and its employees. He also described working the day of the incident,

                  and represented that the following Resort employees, who were Costa Rican

                  citizens and residents, were present on April 8, 2018: Sergio Flores, Diany

                  Vidaurre, and Tomas Arias. Mr. Jaen also declared that Dr. Jeffry Jimenez,

                  also a citizen and resident of Costa Rica, purportedly rendered medical

                  assistance to Mrs. Masaitis. (ECF No. 51-2).

              •   Declaration of Alonso Vargas Araya, a Costa Rican lawyer and public notary,

                  acting as a legal expert. He opines on private franchise contracts in Costa Rica,

                  and how they relate to the capacity of a provider of goods or services to be sued

                  by a consumer of the same. (ECF No. 51-1).

      Plaintiffs included one affidavit and two declarations in support of their opposition to the

Motion:

              •   Affidavit of Joan Masaitis, a named plaintiff. Her affidavit briefly describes

                  the incident and medical care she received in Florida. The affidavit also

                  generally states that she does not “expec[t] that either her treating physicians or

                  rehabilitation providers will travel to Costa Rica on my behalf to present


                                                5
         Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 6 of 24



                    testimony and records concerning her injuries.” She also generally identifies

                    someone named Dean Behrens as a witness, and states that she “does not

                    anticipate that [he would] willingly agree to travel to Costa Rica to testify on

                    my behalf.” (ECF No. 48-2).

                •   Declarations of declarations of Hernando Paris, a Costa Rican attorney and

                    former magistrate, acting as a legal expert. He opines on: whether a victim who

                    suffers injury at a “commercial location” is required to file suit against all

                    companies that are “related to” that location; the concurrent or independent civil

                    liability of all entities involved in an incident affecting a consumer/victim who

                    sustained injury at the location; the law on damages and damages “that are

                    subject to indemnification;” and strict liability. (ECF Nos. 48-4, 63-5).

                2. Additional Documentation Initially Submitted

       The following two legal documents were submitted by Defendant and Plaintiff,

respectively:

                •   A document called “Country Reports on Human Rights Practices for 2018,

                    Costa Rica,” issued by the U.S. Department of State. This document describes

                    the Costa Rican judicial system. (ECF No. 45-5).

                •   The Hague Evidence Convention, which sets forth the means by which the

                    parties can request a Costa Rican court’s assistance in gathering evidence,

                    including documents and deposition testimony. (ECF No. 48-3).

                3. Materials Submitted After Limited Discovery Conducted

       The limited discovery period having ended, the parties only submitted the following to the

Court as part of their supplemental briefing:


                                                  6
         Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 7 of 24



               •   “Defendant’s Answers to Plaintiffs’ First Interrogatories” (ECF No. 63-2, pp.

                   2-9);

               •   “Defendant’s Responses to Plaintiff’s (sic) First for Request for Production”

                   (ECF No. 63-2, pp. 11-23); and

               •   A deposition transcript for the Fed. R. Civ. P. 30(b)(6) deposition of Ms.

                   Marilla Pergola, Senior Director, Franchise Operations for Caribbean/Latin

                   America. Appended to Ms. Pergola’s deposition transcript is “Marriott

                   International Franchise Agreement Between Marriott Worldwide Corporation

                   (Franchisor) and Hotel Real de Pinilla, S.A. (Franchisee)” (ECF No. 63-4).

II.    DISCUSSION

       A. Motion to Dismiss: Forum Non Conveniens

       The Defendant first seeks dismissal of the Complaint under the doctrine of forum non

conveniens. In particular, the Defendant argues that Costa Rica is an available and adequate forum.

Next, Defendant avers that Costa Rica is a more convenient forum to resolve Plaintiffs’ claims. In

opposing the Motion, Plaintiffs concede that Costa Rica is an available and adequate forum.

However, they also contend that they are entitled to great deference in their chosen U.S. forum,

and that the Defendant has failed to meet its burden of persuasion in arguing that Costa Rica is a

more convenient forum.

               1. Legal Standard

       Under the doctrine of forum non conveniens, a court may dismiss a case if an alternative

foreign forum exits in which that case may be litigated. Sinochem Int’l Co. v. Malaysia Int’l

Shipping Corp., 549 U.S. 422, 430 (2007). The primary focus of the forum non conveniens inquiry

is convenience. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 248 (1981).


                                                7
         Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 8 of 24



        When considering a motion predicated on this doctrine, a court must determine that: (1)

the alternative forum is available to the plaintiff; (2) the alternative forum is adequate; and (3) the

alternative forum is more convenient in light of the public and private interests involved. Jiali

Tang v. Synutra Intern., Inc., No. DKC-09-0088, 2010 WL 1375373, at *5 (D.Md. Mar. 29, 2010)

(quoting Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430) aff’d sub

nom Jiali Tang, 656 F.3d 242 (4th Cir. 2011).           Here, the defendant bears the burden of

demonstrating availability, adequacy, and the convenience of an alternative forum. DiFederico v.

Marriott Int’l Inc., 714 F.3d 796, 800-01 (4th Cir. 2010).

               2. Availability and Adequacy Satisfied

       Because the Plaintiffs concede that Costa Rica is an available and adequate forum, ECF

No. 48, the Court finds that Marriott has met its burden on the first two elements articulated in

Jiali Tang.

               3. Convenience of Alternative Forum

       Under Jiali Tang, the Court must also decide whether Costa Rica is a more convenient

forum by analyzing the pertinent private and public interest factors. If after balancing these

interests the Court decides that Costa Rica is more convenient, dismissal of this case is required.

Jiali Tang, supra, 656 F.3d at 248.

       The court should first consider a plaintiff’s choice of forum. DiFederico, 714 F.3d at 802-

03.

       Next, a court considers the private interests of the litigants. In doing so, a court is to

consider the following: (1) the relative ease of access to sources of proof; (2) the availability of

compulsory process for attendance of unwilling witnesses, and the cost of obtaining attendance of

willing witnesses; (3) possibility of view of premises, if view would be appropriate to the action;



                                                  8
         Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 9 of 24



and (4) all other practical problems that make trial of a case easy, expeditious and inexpensive.

Piper Aircraft, 454 U.S. at 241 n.6.

                        a. Plaintiffs’ Choice of Forum

        When a court considers a motion to dismiss under the doctrine involving a citizen plaintiff,

the court must be aware that the “choice of forum is entitled to greater deference when the plaintiff

[chooses] the home forum,” to bring forth their claims. Piper Aircraft, 454 U.S. at 255-56.

Plaintiffs are American citizens, so their home forum is “any federal district court” in the United

States. DiFederico, 714 F.3d at 803 n.4. In addition, because “a citizen plaintiff’s choice is

presumptively convenient,” it should only be “overridden only when the defendant ‘establish[es]

such oppressiveness and vexation . . . as to be out of all proportion to plaintiff’s convenience,

which may be shown to be slight or nonexistent.’” DiFederico, 714 F.3d at 802-03 (quoting Koster

v. (American) Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1974)). This presumption, however,

only attaches if there is a “real showing of convenience” by a plaintiff. Under that circumstance,

such a showing is normally sufficient “[to outweigh] the inconvenience the defendant may have

shown.” Id. at 803(emphasis supplied).

        Here, Plaintiffs, who are American citizens, initially filed suit in state court in Florida, their

home forum. Subsequently, Marriott removed this case to federal court in Florida. Thereafter,

when Marriott contested personal jurisdiction, Plaintiffs and Defendant agreed to the transfer of

this case to the U.S. District Court for the District of Maryland. Marriott maintains its principal

place of business in this District. Thus, at first blush, the Court’s analysis of the facts suggests that

Plaintiff’s choice of this forum is entitled to the highest level of deference under DiFederico.

However, as set forth more fully below, Plaintiffs have not made a real showing of convenience

in the present forum.



                                                    9
          Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 10 of 24



                           b. Sources of Proof

          To understand the ease of access to sources of proof, a court “must scrutinize the substance

of the dispute between the parties to evaluate what proof is required, and determine whether the

pieces of evidence cited by the parties are critical, or even relevant to the plaintiff’s cause of action

and to any potential defenses to the action.” Van Cauwenberghe v. Biard, 486 U.S. 517, 528

(1988).

          Here, the Plaintiffs allege that Marriott is directly liable or vicariously liable for the injuries

Mrs. Masaitis sustained when she slipped and fell on the pool deck at the Resort. Specifically,

Marriott was negligent in that it breached its duties of care to Resort invitees by failing to: post

warning signs around the pool, implement a standard cleaning schedule of the area, establish

uniform standards for the maintenance of the area, and inspect and maintain the area. To establish

liability, then, Plaintiffs will, as a threshold matter, have to develop the facts: surrounding the

incident; the condition of the pool area; whether any Resort employees knew of those conditions

(both at the time of the incident or before the incident); and whether the employees acted or failed

to act in the face of that knowledge. To compute damages, also relevant are the extent of Mrs.

Masaitis’ injuries and whether she received any treatment for them in Costa Rica. Accordingly,

all of the principally relevant facts revolve around what happened or did not happen in Costa Rica.

At minimum, then, understanding the conduct of the Operator’s employees is material to any

determination of liability. 3

          As to written sources of proof, Marriott’s written discovery responses show that it neither




3
  The Court recognizes that this analysis related to the elements of negligence under Maryland law. Neither party’s
expert clearly articulated whether Costa Rica’s law on negligence-premises liability has the same or different elements.
However, both parties’ experts appear to agree that Plaintiffs must show a tort occurred and that Defendant’s
conduct/lack of conduct bears some involvement or connection to that harm. Thus, the Court believes that its view of
the necessary facts is correct.

                                                          10
        Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 11 of 24



owns nor operates the Resort. The Gordon Declaration and Ms. Pergola’s testimony establish that

Marriott does not have any employees at the Resort. In addition, the Defendant’s written discovery

responses state that it lacks information about the Resort’s daily operations. Marriott further denies

having any responsive documents or information in its possession related to the circumstances

surrounding Mrs. Masaitis’ injuries and the medical assistance or treatment rendered in Costa Rica.

Ms. Pergola testified that if the franchisee-Operator generated an incident report, it was not

required to share the same with Marriott. Moreover, with respect to any documents relevant to,

e.g., the identity of employees and their training and/or the safety or maintenance of the property,

there is no evidence that Marriott has such information. The reasonable inference is that if these

documents do exist, they exist in Costa Rica. Regarding treatment of her injury, the only clear

credible reference to medical care comes from Mrs. Masaitis, who states in her affidavit that she

received treatment in Florida. Thus, it appears that the majority of the relevant documentary

evidence is located in a foreign forum, not in Maryland where Marriott is located. To obtain such

documents would require use of letters rogatory or attempts to obtain evidence via the Hague

Convention.

       Even though Ms. Pergola testified that she did know whether any documents maintained

by the Resort would be unavailable to Marriott if the case were to proceed in this court, on balance,

the Court finds that all facts present support the conclusion that Costa Rica is the convenient forum.

                       c. Witnesses

       As stated previously, given the nature of this action, witnesses to the incident and

employees of the Resort are material to determining liability. Ms. Pergola testified that Marriott

does not have any employees or other personnel at the Costa Rican Resort. Based on the evidence

before the Court, it appears as though individuals who do not work for Marriott, i.e., Resort



                                                 11
          Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 12 of 24



employees, are responsible for the daily operations of the resort, to include maintenance. In

addition, any Resort employee-eyewitnesses to the incident are not Marriott employees, and likely

are foreign. The same is true of any medical first responders to the incident. Foreign witnesses

cannot be compelled to testify in this Court.

         Ms. Pergola did testify that she did not know whether any foreign witnesses would be

unavailable to the Defendant if this case were to move forward in Maryland, and Marriott did not

put any evidence before this Court about the cost of obtaining the attendance of these foreign

witnesses. Thus, Marriott has potentially, but not conclusively, identified possible obstacles to

procuring foreign witnesses, were they identified to exist.

         While the Defendant clearly bears the burden of demonstrating a witness’ convenience to

a particular forum, the Court cannot ignore the procedural posture of this case. Despite permitting

limited discovery for the parties to obtain additional information about potential witnesses, there

is no evidence before me that any effort was made to depose Dennis Jaen, the Resort’s Loss

Prevention Supervisor, who stated in his declaration that he responded to the scene after the

accident, and identified three Resort employees as potential witnesses. 4 Similarly, it does not

appear that any effort was made to further identify or depose Sergio Flores, Diany Vidaurre, Tomas

Arias, and Dr. Jeffry Jimenez, who were ostensibly identified as witnesses to the event. Regarding

the sole witness offered by the Plaintiff, Dean Behrens, there is no information in front of this

Court about: his full identify (e.g., citizenship, address); what he allegedly witnessed on April 18,

2018; and his willingness to testify either here or abroad. It is unclear why the Plaintiffs did not


4
  As an initial matter, the Court did review his declaration, but did not rely upon it in making a final determination of
any of the issues presented. The Court notes that Defendant Marriott maintains that Mr. Jaen is not a Marriott
employee, and that he is employed by the Resort’s Operator. It is not lost on the Court that despite these facts, Marriott
was able to somehow able to obtain a declaration from Mr. Jaen, a person with whom it claims to have no relationship.
See ECF No. 51-2. In addition, Marriott relies upon his declaration in its forum non conveniens argument, implying
that all of the possible known witnesses to the incident are likely residents of Costa Rica. Recognizing the irony, the
Court did not rely upon the declaration.

                                                           12
           Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 13 of 24



avail themselves of the Court’s Order permitting further develop of the facts of this case related to

Flores, Vidaurre, Arias, or Jimenez.

           On this less-than-ideal record, the Court finds that this private factor slants towards Costa

Rica as the convenient forum.

                           d. View of the Premises

           A trial in federal district court in Maryland means that a view of the Costa Rican premises

is not feasible. And, there is no evidence before this Court regarding the existence of video footage

or photographs, such that a view of the premises would be unnecessary. Relatedly, Ms. Pergola

testified that she did not know whether the Defendant would be able to photograph or videotape

the property. Thus, this factor also weighs in favor of the Costa Rican forum.

                           e. Other Factors

           The Court also considered the fact that Marriott has consented to litigate this matter in

Costa Rica. 5 Next, it is not entirely clear that the Masaitises would be inconvenienced by the case

proceeding in Costa Rica, as the law there might permit the presentation of evidence in writing.

See ECF 45-4. McLane v. Marriott Int’l, Inc., 960 F.Supp.2d 1351, 1358 (S.D. Fla.), aff’d, 547

F.App’x 950 (11th Cir. 2013). In sum, the private interest factors point towards Costa Rica is a

more convenient forum.

                   4. Convenience of Alternative Forum: Public Interest Factors

           The public interest factors are: (1) administrative difficulties flowing from court

congestion; (2) the local interest in having “localized controversies decided at home;” (3) interest

of trying cases in a forum that is familiar with the law governing the action; (4) avoidance of

unnecessary problems in the application of foreign law or conflicts of law; and (5) unnecessarily



5
    See ECF Nos. 45, 51.

                                                     13
        Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 14 of 24



burdening the community in an unrelated forum with jury duty. Jiali Tang, 656 F.3d at 249

(quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 509 (1947)).

       Analyzing these factors, Defendant does not persuade this Court that court congestion

favors Costa Rica over this forum. Next, there is some “local” interest in having “localized

controversies decided at home” for two reasons. First, it is of note that Plaintiffs originally sued

Marriott in state court in Florida, then Marriott removed this action to federal court in Florida, and

later both parties requested that the case be transferred to federal court in Maryland, a state where

Marriott is headquartered. Thus, the reason that the case is in this district is because Marriott

consented to it being here. Second, the Complaint alleges that the Masaitises chose to stay at the

Resort because they believed that it met with the Defendants’ “brand standards of quality and

safety,” and “had all of the appearance [of being a J.W. Marriott branded resort].” As Americans

who relied upon that brand, the Masaitises had an interest in “resolving a dispute related to

Marriott.” DiFederico, 714 F.3d at 807. On the other side of the ledger weighing against this

local interest is the fact that the injury to Mrs. Masaitis is likely caused by the acts or omissions of

employees of a foreign entity in a foreign land, not by Marriott employees.

       Regarding the law to be applied, because Plaintiff’s injuries allegedly as a result of a tort

that occurred in a foreign country, “Maryland adheres to the First Restatement of Conflict of Laws

rule, lex loci delicti commissi, or the law of the place of the harm to determine the applicable

substantive law.” Wells v. Liddy, 186 F.3d 505, 524 (4th Cir. 1999). Thus, this Court would have

to apply Costa Rica’s law on negligence (premises liability), vicarious liability, and agency(to the

extent such concepts exist). This District is not “at home” with Costa Rican law. Piper, supra, at

241 n.6. Here, both parties have submitted declarations from “experts” in Costa Rican law. The

declarations selectively offer some aspects of the law on liability but do not clearly address other



                                                  14
        Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 15 of 24



aspects of the law (e.g., agency law). Moreover, parts of the declarations appear at odds with each

other. For instance, the declarations submitted by Plaintiffs’ expert appear to imply that Marriott

could be strictly liable for “the consequences flowing from an activity,” while also stating that

“Plaintiff only needs to prove that the tort occurred and that the defendant was responsible.” The

declarations submitted by Marriott provide that “only a party which proves that it is uninvolved in

the harm will be release,” and that some Costa Rican tribunals have found direct or indirect civil

liability against a franchisee, not a franchisor. Neither party’s declarations appear to be precisely

tailored to the specific facts at issue here. See ECF Nos. 45-3, 48-4, 51-1, 63-5. In addition, none

of the declarations submitted clearly address principles of agency (actual or apparent), nor offers

a fulsome discussion on the liability of an owner rather than an operator. While federal courts

remain fully capable of interpreting and applying foreign law, Di Federico, 714 F.3d at 808, the

burden and difficulty in applying foreign law on the specific the facts of this case, weigh in favor

of Marriott.

       In sum, analyzing all of the private and public factors together, Costa Rica is really the

more convenient forum. Marriott has met its burden. The Motion based on forum non conveniens

is GRANTED.

       B. Fed. R. Civ. P. 12(b)(7) – Failure to Join a Party

       Marriott also seeks to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(7) for failure

to join an indispensable party. Marriott avers that “this case should not proceed without the owner

and operators,” because it is their conduct that forms the basis of liability in this case. As such,

they are “indispensable parties.” See ECF No. 66, p. 12.

               1. Standard of Review

       Rule 12(b)(7) permits a party to file a motion to dismiss for failure to join a party to the



                                                 15
        Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 16 of 24



original action pursuant to Fed. R. Civ. P. 19. R-Delight Holding LLC v. Anders, 246 F.R.D. 496,

498 (D. Md. 2007). In determining whether dismissal is appropriate, a court first examines

whether a party is “necessary.” See Owens-Illinois, Inc. v. Meade, 186 F.3d 435, 440-41 (4th Cir.

1999); Warhorse-Baltimore Real Estate, LLC v. Fore, 296 F.R.D. 396, 399 (D. Md. 2013). A

party is deemed “necessary” and “must be joined” if that party “is subject to service of process,”

and its “joinder will not deprive the court of subject-matter jurisdiction,” and “in that person’s

absence, the court cannot accord complete relief among the existing parties,” or in continuing the

action, “that person claims an interest relating to the subject of the action is so situated that

disposing of the action in the person’s absence may: (i) as a practical matter impair or impede the

person’s ability to protect the interest; or (ii) leave an existing party subject to substantial risk of

incurring double, multiple or otherwise inconsistent obligations because of the interest.” Fed. R.

Civ. P. 19(a)(1) (emphasis supplied). It is only if those elements are satisfied, i.e., if a party is

“necessary,” but that party “cannot be joined,” that this court must then “consider whether the

party is indispensable pursuant to Rule 19(b) such that the case must be dismissed.” Letren v.

Wells Fargo Bank, N.A., Civ. No. PWG 15-614, 2016 WL 560801, *6 (D. Md. Feb. 12,

2016)(citing Owens-Illinois, 186 F.3d at 440). In addition, “a party cannot be indispensable unless

it is necessary, but not all necessary parties are indispensable.” Chattery Intern, Inc., Civ. No.

WDQ 10-2236, 2012 WL 1454158, *7 (D. Md. Apr. 24, 2012)(citing Schlumberger Indus. V. Nat’l

Sur. Corp., 36F.3d 1274, 1285-86 (4th Cir. 1996)).

       Although dismissal of a matter pursuant to Rule 12(b)(7) is within the court’s discretion,

“[d]ismissal of a case for nonjoinder . . . is a drastic remedy and should be employed sparingly.”

Fore, 296 F.R.D at 399. The moving party has the burden to show that dismissal is the most

appropriate remedy. Id.



                                                  16
        Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 17 of 24



               2. Analysis

       As Plaintiffs have correctly stated, the underlying dispute is a personal injury tort claim.

This Court has already found that, at minimum, the facts related to the conduct of the Operator’s

employee are key in this action. However, as the Court stated earlier, what is not clear from the

evidence submitted is whether Marriott, as a franchisor, could also be liable under the specific

facts of this case. What is clear is that the Resort’s Owner and Operator are foreign entities who

are not subject to service of process. As is pertinent here, the language in Rule 19(a)(1) only

requires joinder of the Owner and/or the Operator if: (a) either of them is subject to service of

process and (b) joining them would not deprive the court of subject matter jurisdiction. Both of

those prerequisites must be met before a court analyzes whether in that party’s absence, complete

relief can be accorded. Letren, 2016 WL 560801, *6. Under this analysis, neither the Owner nor

the Operator would be “necessary,” thus they cannot be indispensable. Schlumberger, supra, 36

F.3d at 1285-86.

       The cases cited by Marriott are readily distinguishable. For instance, none of the cases

involved non-joined entities who were not subject to service of process. See Schlumberger, supra,

36 F.3d at 1285 (non-joined entity subject to service of process, however, joinder of non-party

would destroy diversity jurisdiction and leave court without subject matter jurisdiction);

Warhorse-Baltimore Real Estate, LLC v. Fore, supra, 296 F.R.D. at 399-400 (Under Rule 19(a),

non-joined entity was subject to service of process and joining it would not have destroyed subject

matter jurisdiction); McGovern v. Deutsche Post Global Mail, Ltd., Civ. No. JFM-04-0060, 2004

WL 1764088 (D. Md. Aug. 4, 2004)(Under Rule 19(a), non-party was a Delaware entity subject

to services of process, however joining it would destroy diversity jurisdiction. Rule 19(b) analysis

was therefore appropriate).



                                                17
          Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 18 of 24



          Moreover, the fact that the Defendant and the Resort’s Operator have a franchisor-

franchisee agreement that includes an indemnification clause does not change this Court’s analysis.

That Franchise Agreement also provides for mandatory arbitration to occur in a tribunal other than

this Court to resolve any dispute between the franchisor and franchisee, including related to “any

condition, occurrence or activity at the Hotel.” See ECF No. 63-4, pp. 134, 140. Even in the

absence of the Operator from this action, this Court cannot accord complete relief to Marriott.

          In sum, this Court does not find that the Resort Owner or Operator are necessary parties

under Rule 19(a). The Court need not analyze whether the parties are “indispensable” under Rule

19(b). Accordingly, Defendant’s motion to dismiss pursuant to Rule 12(b)(7) is DENIED.

          C. Motion to Dismiss/Motion for Summary Judgment

          Plaintiffs allege in the Complaint that Marriott is liable based on a theory of actual agency,

apparent agency, or based on the notion that Marriott is in a joint venture with the Owner and

Operator of the Resort. (ECF No. 1). Defendant contends that the discovery conducted confirms

that its subsidiary is in a franchisor-franchisee relationship with the Resort’s Operator, and that

under Costa Rican law Marriott “is not the proper party to sue.” Relatedly, Marriott avers that

Plaintiffs “are unable to establish that [it] caused Plaintiffs’ alleged injuries.” (ECF No. 66, pp.

14-15).

                 1. Standard of Review

          Part of Defendant’s motion to dismiss is predicated upon Fed. R. Civ. P. 12(b)(6), or in the

alternative upon Fed. R. Civ. P. 56, for summary judgment. Such a motion implicates this Court’s

discretion under Fed. R. Civ. P. 12(d). Kensington Vol. Fire Dept., Inc. v. Montgomery County,

788 F.Supp. 2d 431, 436-37 (D. Md. 2011). Normally, when a motion to dismiss has been filed, a

court “is not to consider matters outside of the pleadings or resolve factual disputes.” Bosinger v.



                                                   18
        Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 19 of 24



U.S. Airways, 510 F.3d. 442, 450 (4th Cir. 2007). A court may, however, exercise its discretion

and consider matters outside of the pleadings, which requires it to treat the motion as one for

summary judgment. Under that scenario, “[a]ll parties must be given a reasonable opportunity to

present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d); see also Adams

Housing, LLC v. The City of Salisbury, Maryland, 672 Fed App’x. 220 (4th Cir. 2016)(per curiam).

       In this case, the Court permitted additional discovery, which has been completed. Plaintiff

was given ample opportunity to seek as much additional discovery as necessary on the nature of

the relationship between Marriott and the Owner and/or the Operator, as well as regarding the five

individuals suggested as possible witnesses to the events surrounding the April 18, 2018 incident.

Ultimately, however, Plaintiffs only obtained: “Defendant’s Answers to Plaintiffs’ First

Interrogatories,” “Defendant’s Responses to Plaintiff’s (sic) First for Request for Production,” the

Rule 30(b)(6) deposition of Ms. Marilla Pergola, Senior Director, Franchise Operations for

Caribbean/Latin America, and the Franchise Agreement between Marriott Worldwide Corporation

and the Operator of the Resort. In addition, both parties have filed supplemental briefing following

the close of discovery. Thus, the Court is satisfied that it is appropriate to address part of

Defendant’s motion as one for summary judgment.

       Summary judgment is appropriate only if, when viewing the evidence in the light most

favorable to the non-moving party, no genuine issues of material fact exist such that the moving

party is entitled to judgment as a matter of law. Celotex Cororp. v. Catrett, 477 U.S. 317, 322-24

(1986); Iraq Middle Mkt. Dev. Found. V. Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017). In

addition, this does not mean that any factual dispute will defeat a summary judgment motion.

Rather, “the requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986). Moreover, the party opposing summary judgment “may



                                                19
         Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 20 of 24



not rest upon the mere allegations or denials of [its] pleadings, but rather must set forth specific

facts showing that there is a genuine issue for trial.” Bouchat v. Baltimore Ravens Football Club,

Inc., 346 F.3d 514, 525 (4th Cir. 2003)(citation omitted).

         Furthermore, a court, when viewing the evidence in the light most favorable to the non-

movant, must “draw all reasonable inferences in [a non-movant’s favor] without weighing the

evidence or assessing [a witness’] credibility. Dennis v. Columbia Collection Med. Ctr., Inc., 290

F.3d 639, 645 (4th Cir. 2002). This Court’s role is not to “weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S.

at 249. In other words, this court may not decide which witness is more credible when faced with

a summary judgment motion. Wilson v. Prince George’s Cty., 893 F.3d 213, 218-19 (4th Cir.

2018).

                2. Marriott International’s Relationship to the Resort and its Owner and Operator

         The Court has analyzed all of the evidence submitted.

         In his declaration, Bancroft Gordon states that the Defendant was not the owner, developer,

or operator of the Resort. Hacienda Pinilla – Grupo Real Trust is the Owner of the Resort, and is

a Costa Rican entity. The Resort’s Operator, Hotel Real de Pinilla, S.A, is a subsidiary of a

Salvadorean company. In addition, Marriott has a franchisor-franchisee agreement with the

Operator, but does not have an ownership interest in the Resort or any kind of agreement with the

Owner. Moreover, Gordon declares “Marriott International, Inc. does not control and does not

have the right to control the Owner or the Operator in the execution of their duties at the Resort.”

(ECF No. 45-2).

         There was no testimony elicited from Ms. Pergola or anyone about the relationship between

Marriott and the Owner.



                                                 20
          Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 21 of 24



         Marilia Pergola testified to the following. First, that Marriott Worldwide Corporation has

a franchisor-franchisee agreement with Operator of the Resort. She also stated that Defendant

Marriott is the parent of Marriott Worldwide. During her deposition, she was shown the “Marriott

International Franchise Agreement Between Marriott Worldwide Corporation (Franchisor) and

Hotel Real de Pinilla, S.A. (Franchisee).” (ECF Nos. 63-4, 63-5). Per Ms. Pergola’s testimony

and the Franchise Agreement, the franchisee makes monthly fee payments to Marriott regarding

the reservation system, training program (“core management training”), and other factors. In

addition, the Franchise Agreement also generally refers to staffing and training the Resort, which

are required to be consistent with undefined “Standards” developed by Marriott. Second, Pergola

testified that Marriott approved of the Operator, based on qualifications to operate the hotel,

including operational experience and managerial skills. Ms. Pergola testified that the Defendant

has no input on who serves as the general manager at the Resort. That decision is left to the Owner

and or Operator of the Resort. (ECF No. 63-4, p. 20). Third, limited and somewhat vague

testimony 6 was acquired from her regarding a Design Review Agreement, Brand Standards Guide,

and some sort of “system for the establishment and operation of a full-service quality tier hotel”

that uses Marriott’s “proprietary marks.” Her testimony was not fully developed. She seemed to

say that the aforementioned documents were drafted by “Marriott” (and/or a third party provider),

and the Operator must follow undefined brand standards. Ms. Pergola testified that “Standards”

in the Franchise Agreement signified Marriott’s “operating rules, procedures, standard operating

procedures, policies, guides, standards, systems, requirements, specifications, and controls.” If the

Resort had any additional manuals or standard operating procedures, Marriott lacks knowledge

and possession of them. Fourth, Ms. Pergola testified that Marriott does not have any employees


6
 When reviewing the transcript, it appears to the Court that the witness may have had linguistic difficulties, and was
often not asked to clarify some of her statements.

                                                         21
          Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 22 of 24



or other personnel at the Costa Rican resort. According to the Gordon Declaration, the Defendant

does not have any employees or other personnel at the Resort.

          No clear or specific testimony about safety and inspections at the resort or about the

maintenance of the Resort was obtained from any witness to further explain some very general

phrases in the Franchise Agreement. The Franchise Agreement stipulates that the franchisee is

responsible for maintenance of the hotel “in first-class condition and in conformity with

[Marriott’s] System, [Standards], and all applicable laws and regulations,” but there was no

testimony about what that means. In addition, the Franchise Agreement generally provides that the

franchisee was to make at its “sole cost and expense, all repairs, alterations…replacements to the

Hotel.”

                 3. Analysis

          The evidence is unrefuted that Marriott’s subsidiary has a franchisor-franchisee

relationship. The evidence is also unrefuted that Marriott did not have any employees who worked

at or operated the Resort and, therefore, did not directly cause Plaintiff’s injuries. Thus, regarding

Counts I (direct liability) and IV (vicarious liability as to Marriott based on a joint venture), under

either Rule 12(b)(6) or Rule 56, dismissal of these counts is required.

          Regarding Counts II-III, Plaintiffs argue that Marriott consented to the Resort’s Owner and

Operator acting as its agents or apparent agents to, e.g., “operate the Resort, conduct inspections

of the resort, and ensure compliance with brand standards.” (ECF No. 1, p. 2).

          Plaintiffs’ theory of liability appears to be that Marriott exercised sufficient control over

the Resort’s employees that it may be found liable based on the employees’ negligence. Compare

Stenlund v. Marriott International, Inc., 172 F.Supp.3d 874, 884-86 (D. Md. 2016)(negligence

complaint alleged direct liability and vicarious liability based on degree of control Marriott



                                                   22
        Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 23 of 24



allegedly exercised over a Panamanian hotel). Under Maryland law, an agency relationship exists

if: (1) “the agent is subject to the principal’s right of control”; (2) “the agent has a duty to act

primarily for the benefit of the principal”; and (3) “the agent holds a power to alter the legal

relations of the principal.” Proctor v. Metropolitan Money Store Corp., 579 F.Supp.2d 724, 735

(D. Md. 2008) (citing Schear v. Motel Mgmt. Corp., 61 Md.App. 670, 487 A.2d 1240, 1248

(Md.Ct.App. 1985); see also Restatement (Second) of Agency §§ 12-14 (1958). Were this Court

to apply Maryland law, I would find that Plaintiffs have failed to establish that Marriott exercised

sufficient control over the Resort’s Owner or Operator related to the safety, inspection, and

maintenance of the pool area. Neither Ms. Pergola’s testimony nor any other evidence obtained

during the discovery period supports Plaintiffs’ agency theory. Construing the evidence in the

light most favorable to Plaintiffs, at best, Ms. Pergola testified that: there was a franchisor-

franchisee relationship between Marriott and the Operator; the Operator paid fees to Defendant’s

subsidiary; the Operator was to adhere to some unspecified Marriott brand standards; and the

Operator was to maintain the hotel “in first class condition” and make all repairs. None of the

facts developed demonstrate that Defendant or its subsidiary exercised control over the relevant

areas (safety, inspection, and maintenance of the pool).

       Of note is the fact that both parties agree that Costa Rican law likely governs. However,

neither party submitted expert testimony on Costa Rica’s law regarding agency or apparent agency,

or whether these concepts even exist under the law. Compare Stenlund, 172 F.Supp.3d at 889

(negligence complaint alleging vicarious liability based on agency, Panamanian law expert

explained that the doctrines of actual and apparent agency do not exist). Indeed, the parties have

cherrypicked certain facets of Costa Rican law rather than provide comprehensive expert legal

testimony on agency. Compare ECF Nos. 45-3 and 51-1 with ECF Nos. 48-4 and 63-5. Moreover,



                                                23
        Case 8:18-cv-03388-GLS Document 69 Filed 12/28/20 Page 24 of 24



the expert testimony submitted by Plaintiffs conflicts with the expert testimony provided by

Defendant. In light of this credibility contest, a genuine issue for trial exists, and summary

judgment is not proper. Wilson, supra, 893 F.3d at 218-19.

       Accordingly, Defendant’s motion to dismiss or, alternatively, for summary judgment, is

GRANTED, as to Counts I and IV, and DENIED as to Counts II-III.

III.   CONCLUSION

       In sum, because Defendant has met its burden on forum non conveniens. Defendant’s

Motion to Dismiss is GRANTED. The Complaint is dismissed. Clerk of the Court shall close

the case. A separate Order will follow.



Dated: December 28, 2020                                                   /s/
                                                             The Honorable Gina L. Simms
                                                             United States Magistrate Judge




                                              24
